Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2019.  The new claim 32 recites the limitation “wherein a thickness of the seed layer is between 3 nanometers and 7 nanometers; wherein the first precursor is molybdenum(VI) dichloride dioxide (MoO2Cl2), and wherein the first precursor and the second precursor are different” in the 3rd and 4th lines and the last three lines of the claim, which reads on the nonelected Species II-V of Category I of the second precursor, but does not read on the elected Species I of Category I of second precursor: MoO2Cl2, and thus is withdrawn from consideration.  New claims 33-50 depending on the new claim 32 are further withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites the limitation “wherein a thickness of the seed layer is between 3 nanometers and 7 nanometers, and wherein the first precursor comprises molybdenum(VI) dichloride dioxide (MoO2Cl2)” in the 3rd, 4th lines and the last line of claim 29, which lacks the full support of the original disclosure.  Applicant claims the first precursor of molybdenum(VI) dichloride dioxide (MoO2Cl2) in claim 29 and also elected the second precursor of MoO2Cl2 in the response mailed on 10/28/2019.  Thus, the elected embodiment claimed is an embodiment of both the first precursor and the second precursor being MoO2Cl2.  A person ordinary skilled in the art would understand that the process would be a deposition of Mo using a starting precursor and a stopping precursor using MoO2Cl2 according to the disclosure of the specification.  There would be no distinction between the seed layer and the bulk layer and to have the thickness of the seed layer being between 3 nm and 7 nm would be meaningless.  The specification might provide supports of the elected embodiment of both the first precursor and the second precursor being MoO2Cl2 according to paragraphs [00056, 0059], but the specification fails to provide the support of having “wherein a thickness of the seed layer is between nanometers and 7 nanometers” on the elected embodiment of both the first precursor and the second precursor being MoO2Cl2. 
Claim 31 recites the limitation “wherein depositing the seed layer takes place in a first reaction space, wherein a temperature of the first reaction space during depositing the seed layer is between 450 and 550° C” in the claim, which lacks the full support of the original disclosure.  Firstly, the paragraphs [0024-0025] of the specification seem to indicate a process temperature of between 450 and 550° C for the first precursor MoCl5, which is different from the first precursor MoO2Cl2 as claimed in claim 29 on which claim 31 depends.  A person ordinary skill in the art would understand that the process temperatures between different precursors would be different from each other.  Thus, the process temperatures of MoO2Cl2 would be different from “between 450 and 550° C”. 
Claims 30 and 31 are rejected because it depends on the rejected claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2017/0062224) in view of Huo (US 2017/0154895), and further in view of Gatineau et al. (US 2016/0002786).
Regarding claim 29, Fu et al. teach a method of forming a layer (metal film; Abstract), comprising: providing a substrate ([0021]); depositing a seed layer (film created by the first 20 cycles in making a 10,000 Å metal layer in Fig. 1; [0029-0042]) on the substrate ([0021]), wherein a thickness of the seed layer (film created by the first 20 cycles in Fig. 1) is between 3 nanometers and 7 nanometers (5.56 nm based on the calculation of the thickness of 20 molybdenum atomic layers, where molybdenum has an atomic diameter of 0.278 nm as evident from col. 4, line 21-22 of Keem et al., US 4717632); and depositing a bulk layer (film created by cycles after the 20th cycle in making a 10,000 Å metal layer in Fig. 1; [0029-0042]) on the seed layer (film created by the first 20 cycles in Fig. 1; [0042]), wherein depositing the seed layer (film created by the first 20 cycles in Fig. 1) comprises: supplying a first precursor (first reactive gas used in the first 20 cycles; [0029]) comprising metal (molybdenum; [0029]) and halogen atoms (Cl; [0030]) to the substrate ([0029]); and after stopping the supply of the first precursor (first reactive gas used in the 20th cycle) to the substrate ([0029]; step 108 of purging to remove the first reactive gas in the 20th cycle; [0036-0037]), supplying a first reactant (second reactive gas used in the first 20 cycles; [0038]) to the substrate ([0038]), wherein the first precursor (first reactive gas used in the first 20 cycles) and the first reactant (second reactive gas used in the first 20 cycles) react to form the seed layer (film created by the first 20 cycles in Fig. 1; [0038]); wherein depositing the bulk layer (film created by cycles after the 20th cycle in Fig. 1) comprises: supplying a second precursor (first reactive gas used in the 21th cycle; [0029]) comprising metal (molybdenum; [0029]) and halogen atoms (Cl; [0030]) to the seed layer (film created by the first 20 cycles in Fig. 1; [0042]); and after stopping the supply of the second precursor (first reactive gas used in the 21th cycle) to the seed layer (film created by the first 20 cycles in Fig. 1; step 108 of purging to remove the first reactive gas in the 21th cycle; [0036]), supplying a second reactant (second reactive gas used in the 21th cycle; [0038]) to the seed layer (film created by the first 20 cycles in Fig. 1), wherein a portion of the second precursor (first reactive gas used in the 21th cycle) and the second reactant (second reactive gas used in the 21th cycle) react to form the bulk layer (film created by cycles after the 20th cycle in Fig. 1, [0038, 0042]) on the seed layer (film created by the first 20 cycles in Fig. 1; [0042]).
Fu et al. do not teach a substrate with gaps created during manufacturing of a feature, wherein the first precursor comprises molybdenum(VI) dichloride dioxide (MoO2Cl2).
In the same field of endeavor of semiconductor manufacturing, Huo teach a substrate (the structure in Fig. 14; [0036]) with gaps (recesses in Fig. 14, [0044]) created during manufacturing of a feature (etching recesses; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fu et al. and Huo and to apply deposition method as taught by Fu et al. in depositing the gate electrode of the Huo, because Huo teaches a gate electrode, which can be Mo layer ([0036]), in the trenches without teaching the detail of the method, and Fu et al. teach a method of depositing metal layer with a faster process chamber cycle times  ([0013] of Fu et al.).
In the same field of endeavor of semiconductor manufacturing, Gatineau et al. teach the first precursor (the precursor to form the Mo-containing film including pure Mo layer; [0016-0017], [0361]) comprises molybdenum(VI) dichloride dioxide (MoO2Cl2) ([0361]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fu et al., Huo and Gatineau et al. and to use the first precursor comprising molybdenum(VI) dichloride dioxide (MoO2Cl2), because Fu et al. teach that the first precursor can be a molybdenum oxychloride in making the Mo film ([0029-0031]), but is silent about the atomic ratios of each element, while Gatineau et al. teach an embodiment of  molybdenum oxychloride: MoO2Cl2 used in the first precursor for making the Mo film ([0016-0017], [0361]). 
Regarding claim 30, Fu et al. teach the method of claim 29, wherein at least one of the first reactant and the second reactant (second reactive gas used in the 20th and 21th cycles) comprises hydrogen ([0038]).
Regarding claim 31, Fu et al. teaches the method of claim 29, wherein depositing the seed layer (film created by the first 20 cycles in Fig. 1) takes place in a first reaction space (the space of the processing chamber; [0013]), wherein a temperature (processing temperature [0046]) of the first reaction space (the space of the processing chamber; [0013]) during depositing the seed layer (film created by the first 20 cycles in Fig. 1) is in a range of about 50° C to about 650° C which overlaps the claimed range of between 450 and 550° C, that establish a prima facie case of obviousness (MPEP 2144.05), and wherein depositing a bulk layer (film created by cycles after the 20th cycle in Fig. 1) on the seed layer (film created by the first 20 cycles in Fig. 1) takes place in a second reaction space (the space of the processing chamber; [0013]), wherein a temperature (processing temperature [0046]) of the second reaction space (the space of the processing chamber; [0013]) during depositing a bulk layer (film created by cycles after the 20th cycle in Fig. 1) on the seed layer (film created by the first 20 cycles in Fig. 1) is in a range of about 50° C to about 650° C which overlaps the claimed range of between 500 and 650° C, that establish a prima facie case of obviousness (MPEP 2144.05). 

Response to Arguments
Applicant’s amendments, filed 08/04/2022, overcome the rejections to claims 29-31 under 35 U.S.C. 112.  The rejections to claims 29-31 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 29 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meng et al. (US 2018/0142345 A1) teach forming a Mo nucleation layer followed by a CVD Mo deposition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/3/2022